        Case 3:19-cv-04238-MMC Document 210 Filed 08/27/20 Page 1 of 7



 1   QUINN EMANUEL URQUHART &                Colin H. Murray (SBN159142)
     SULLIVAN, LLP                            colin.murray@bakermckenzie.com
 2    Sean S. Pak (SBN 219032)               BAKER & McKENZIE LLP
                                             Two Embarcadero Center, 11th Floor
      seanpak@quinnemanuel.com               San Francisco, CA 94111-3802
 3
      Iman Lordgooei (SBN 251320)            Telephone: +1 415 576 3000
 4    imanlordgooei@quinnemanuel.com         Facsimile: +1 415 576 3099
      50 California Street, 22nd Floor
 5    San Francisco, CA 94111                Jay F. Utley (Admitted Pro Hac Vice)
      Telephone: (415) 875-6600               jay.utley@bakermckenzie.com
 6    Facsimile: (415) 875-6700              Bart Rankin (Admitted Pro Hac Vice)
                                              bart.rankin@bakermckenzie.com
 7                                           Mackenzie M. Martin (Admitted Pro Hac Vice)
     JWC LEGAL                                mackenzie.martin@bakermckenzie.com
 8    Jodie W. Cheng (SBN 292330)            John G. Flaim (Admitted Pro Hac Vice)
      jwcheng@jwc-legal.com                   john.flaim@bakermckenzie.com
 9    One Market Street                      Chaoxuan Liu (Admitted Pro Hac Vice)
      Spear Tower, 36th Floor                 charles.liu@bakermckenzie.com
10                                           Mark Ratway (Admitted Pro Hac Vice)
      San Francisco, CA 94105                 mark.ratway@bakermckenzie.com
11    Telephone: (415) 293-8308              BAKER & McKENZIE LLP
                                             1900 North Pearl Street, Suite 1500
12   Attorneys for Plaintiffs,               Dallas, Texas 75201
     Proofpoint, Inc. and Cloudmark LLC      Telephone: +1 214 978 3000
13                                           Facsimile: +1 214 978 3099

14                                           Attorneys for Defendants,
                                             Vade Secure, Incorporated; Vade Secure SASU;
15                                           Olivier Lemarié
16                              UNITED STATES DISTRICT COURT
17              NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
18   PROOFPOINT, INC.; CLOUDMARK                   Case No. 3:19-cv-04238-MMC-RMI
19   LLC,
                                                   Date Action Filed: July 23, 2019
20                       Plaintiffs,               STIPULATION OF NONOPPOSITION
           v.                                      TO MOTIONS FOR LEAVE TO
21                                                 AMEND (ECF NOS. 198 & 201)
     VADE SECURE, INCORPORATED;
22   VADE SECURE SASU; OLIVIER
23   LEMARIÉ,

24                       Defendants.

25

26

27

28

                                                                    Case No. 3:19-cv-04238-MMC-RMI
                                                             STIPULATION AND [PROPOSED] ORDER
          Case 3:19-cv-04238-MMC Document 210 Filed 08/27/20 Page 2 of 7



 1                                               STIPULATION

 2          Under Civil L.R. 7-12, Defendants Vade Secure, Incorporated, Vade Secure SASU, and

 3   Olivier Lemarié (collectively, “Defendants”) and Plaintiffs Proofpoint, Inc. and Cloudmark LLC

 4   (collectively, “Plaintiffs”), by and through their respective counsel of record, hereby stipulate,

 5   without waiving any rights or arguments relating to the amended pleadings, themselves, to not oppose

 6   the parties’ respective pending motions for leave to amend. (See Pls.’ Mot. for Leave to Amend the

 7   Compl., ECF No. 198; Defs.’ Mot. for Leave, ECF No. 201.) Though Plaintiffs do not oppose the

 8   requested relief sought by Defendants’ Motion for Leave—that they be granted leave to file their

 9   Second Amended Answer, Affirmative Defenses, and Counterclaims—Plaintiffs in no way agree or

10   concede that Defendants have properly pleaded the additional counterclaims asserted therein, that the

11   counterclaims state a claim upon which relief can be granted, or that Defendants’ assertions in those

12   counterclaims have any merit or basis in fact or law. To the contrary, Plaintiffs contest Defendants’

13   counterclaims, but, in lieu of unnecessarily expending the parties’ and the Court’s resources litigating

14   Motions for Leave and other potential ancillary issues, 1 Plaintiffs have agreed not to oppose

15   Defendants’ Motion for Leave so that the underlying counterclaims may be addressed on a motion to

16   dismiss under Fed. R. Civ. P. 12(b)(6) and/or 12(c). Plaintiffs therefore expressly reserve the right to

17   assert all arguments and defenses, including those under Fed. R. Civ. P. 12(b) and 12(c), available at

18   law or equity in this action on these points.

19          Similarly, Defendants in no way agree or concede that Plaintiffs have properly pleaded the

20   additional claim asserted in its First Amended Complaint, that the claims asserted therein state a claim

21   upon which relief can be granted, or that Plaintiffs’ assertions in those claims have any merit or basis

22   in fact or law. To the contrary, Defendants contest Plaintiffs’ claims, but, in lieu of unnecessarily

23   expending the parties’ and the Court’s resources litigating Motions for Leave and other potential

24   ancillary issues, Defendants have agreed not to oppose Plaintiffs’ Motion for Leave so that the

25   underlying claims may be addressed on a motion to dismiss under Fed. R. Civ. P. 12(b)(6), 12(c),

26   1
       Defendants have represented to Plaintiffs that, even if the Court denies their Motion for Leave, they
27   intend to simply assert their counterclaims in a newly-filed action. Accordingly, while Plaintiffs
     believe that such an attempt would violate this jurisdiction’s rule against claim splitting, Plaintiffs are
28   willing to stipulate to the entry of the amended pleadings solely for the purpose of streamlining the
     parties’ disputes and avoiding unnecessary ancillary litigation.
                                                        1
                                                                                   Case No. 3:19-cv-04238-MMC-RMI
                                                                            STIPULATION AND [PROPOSED] ORDER
          Case 3:19-cv-04238-MMC Document 210 Filed 08/27/20 Page 3 of 7



 1   and/or any other motion as appropriate at law or in equity. Defendants therefore expressly reserve

 2   the right to assert all arguments and defenses, including those under Fed. R. Civ. P. 12(b), 12(c), or

 3   other applicable motion practice available at law or equity in this action on these points.

 4           WHEREAS, Plaintiffs filed a Motion for Leave to Amend the Complaint on August 13, 2020

 5   (Pls.’ Mot. for Leave to Amend, ECF No. 198), and Defendants filed a Motion for Leave to File

 6   Second Amended Answer, Affirmative Defenses, and Counterclaims on August 14, 2020 (Defs.’

 7   Mot. for Leave, ECF No. 201);

 8           WHEREAS, the parties have met and conferred to reach agreement on the entry of their

 9   respective amended pleadings to avoid unnecessary motion practice with respect specifically, and

10   limited, to the parties’ motions for leave, and not the merits of the underlying pleadings sought to be

11   filed in this action;

12           WHEREAS, neither side opposes the other’s pending motion for leave to amend for the

13   reasons stated above;

14           WHEREAS, the parties reserve all defenses and arguments that the parties have against any

15   claim or allegation asserted in the amended pleadings, including the right to file a motion under

16   Federal Rule of Civil Procedure 12(b) and/or 12(c) in response to the amended pleadings; and

17           WHEREAS, the parties, indeed, expressly reserve the right to file any 12(b) motions in

18   response to the amended pleadings, and that such motions, if any, shall be filed within 14 days from

19   the date the amended pleading is deemed filed with the Court, or 14 days from grant of this stipulation,

20   whichever is later. See Fed. R. Civ. P. 15(a)(3).

21           IT IS SO STIPULATED.

22

23

24

25

26

27

28
                                                         2
                                                                                  Case No. 3:19-cv-04238-MMC-RMI
                                                                           STIPULATION AND [PROPOSED] ORDER
         Case 3:19-cv-04238-MMC Document 210 Filed 08/27/20 Page 4 of 7



 1   Dated: August 27, 2020                    Respectfully submitted,

 2
                                               By: /s/ Bart Rankin
 3
                                               Colin H. Murray (SBN 159142)
 4                                              colin.murray@bakermckenzie.com
                                               BAKER & McKENZIE LLP
 5                                             Two Embarcadero Center, 11th Floor
                                               San Francisco, CA 94111-3802
 6                                             Telephone:    +1 415 576 3000
                                               Facsimile:    +1 415 576 3099
 7
                                               Danielle L. Benecke (SBN 314896)
 8                                              danielle.benecke@bakermckenzie.com
                                               BAKER & McKENZIE LLP
 9                                             600 Hansen Way
                                               Palo Alto, CA 94304
10                                             Telephone:    +1 650 856 2400
                                               Facsimile:    +1 650 856 9299
11
                                               Jay F. Utley (Admitted Pro Hac Vice)
12                                              jay.utley@bakermckenzie.com
                                               Bart Rankin (Admitted Pro Hac Vice)
13                                              bart.rankin@bakermckenzie.com
                                               Mackenzie M. Martin (Admitted Pro Hac Vice)
14                                              mackenzie.martin@bakermckenzie.com
                                               John G. Flaim (Admitted Pro Hac Vice)
15                                              john.flaim@bakermckenzie.com
                                               Chaoxuan Liu (Admitted Pro Hac Vice)
16                                              charles.liu@bakermckenzie.com
                                               Mark Ratway (Admitted Pro Hac Vice)
17                                              mark.ratway@bakermckenzie.com
                                               BAKER & McKENZIE LLP
18                                             1900 North Pearl Street, Suite 1500
                                               Dallas, Texas 75201
19                                             Telephone:     +1 214 978 3000
                                               Facsimile:     +1 214 978 3099
20

21                                             Attorneys for Defendants,
                                               Vade Secure, Incorporated; Vade Secure SASU;
22
                                               and Olivier Lemarié
23

24

25

26

27

28
                                           3
                                                                     Case No. 3:19-cv-04238-MMC-RMI
                                                              STIPULATION AND [PROPOSED] ORDER
     Case 3:19-cv-04238-MMC Document 210 Filed 08/27/20 Page 5 of 7



 1                                     By: /s/ Iman Lordgooei

 2                                         QUINN EMANUEL URQUHART &
                                           SULLIVAN, LLP
 3                                         Sean S. Pak (SBN 219032)
                                           seanpak@quinnemanuel.com
 4                                         Iman Lordgooei (SBN 251320)
                                           imanlordgooei@quinnemanuel.com
 5                                         50 California Street, 22nd Floor
                                           San Francisco, CA 94111
 6                                         Telephone: (415) 875-6600
                                           Facsimile: (415) 875-6700
 7
                                           JWC LEGAL
 8                                         Jodie W. Cheng (SBN 292330)
                                           jwcheng@jwc-legal.com
 9                                         One Market Street
                                           Spear Tower, 36th Floor
10                                         San Francisco, CA 94105
                                           Telephone: (415) 293-8308
11

12                                         Attorneys for Plaintiffs Proofpoint, Inc. and
                                           Cloudmark LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       4
                                                                  Case No. 3:19-cv-04238-MMC-RMI
                                                           STIPULATION AND [PROPOSED] ORDER
         Case 3:19-cv-04238-MMC Document 210 Filed 08/27/20 Page 6 of 7



 1                            FILER’S ATTESTATION OF CONCURRENCE

 2          I, Bart Rankin, attest that I am one of the attorneys for Defendants Vade Secure, Incorporated;

 3   Vade Secure SASU; Olivier Lemarié. As the ECF user and filer of this document, I attest that

 4   concurrence in the filing of this document has been obtained from its signatories.

 5

 6   Dated: August 27, 2020                                /s/ Bart Rankin
                                                               Bart Rankin
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       5
                                                                                 Case No. 3:19-cv-04238-MMC-RMI
                                                                          STIPULATION AND [PROPOSED] ORDER
          Case 3:19-cv-04238-MMC Document 210 Filed 08/27/20 Page 7 of 7



 1                                           [PROPOSED] ORDER

 2          Pursuant to the parties’ Stipulation under Civil Local Rule 7-12, Plaintiffs’ Motion for Leave

 3   to Amend Complaint (ECF No. 198) and Defendants’ Motion for Leave to File Second Amended

 4   Answer, Affirmative Defenses, and Counterclaims (ECF No. 201) are GRANTED, subject to the

 5   parties’ reservation of all rights and defenses as set forth in their stipulation. The parties shall file

 6   their respective responses to the amended pleadings and/or Motions to Dismiss under Fed. R. Civ.

 7   P. 12(b) within 14 days of the date the amended pleadings are filed with the Court or from the date

 8   of this Order, whichever is later.

 9          PURSUANT TO STIPULATION, IT IS SO ORDERED.

10

11
          Dated: _________________
12                                                   The Honorable Maxine M. Chesney
                                                     United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         6
                                                                                   Case No. 3:19-cv-04238-MMC-RMI
                                                                            STIPULATION AND [PROPOSED] ORDER
